Supplement dated December 23, 2008 to: Value Line Aggressive Income Trust Prospectus dated June 1, 2008 Value Line Centurion Fund, Inc. Prospectus dated May 1, 2008 Value Line Fund, Inc. Prospectus dated May 1, 2008 Value Line Income & Growth Fund, Inc. Prospectus dated May 1, 2008 Value Line Larger Companies Fund, Inc. Prospectus dated May 1, 2008 Value Line New York Tax Exempt Trust Prospectus dated June 1, 2008 Value Line Premier Growth Fund. Inc. Prospectus dated May 1, 2008 Value Line Strategic Asset Management Trust Prospectus dated May 1, 2008 Value Line Tax Exempt Fund, Inc. Prospectus dated July 1, 2008 The information in this Supplement updates information in, supersedes any contrary information in, and should be read in conjunction with, the Prospectus. Reorganization of Value Line, Inc. On June 30, 2008, Value Line, Inc. (“Value Line”) reorganized its investment management division into a newly-formed wholly-owned subsidiary, the name of which is EULAV Asset Management, LLC (“EULAV”). As part of the reorganization, the investment advisory agreement of each of the Value Line mutual funds (the “Funds”) was transferred from Value Line to EULAV, and EULAV replaced Value Line as each Fund’s investment adviser. The Funds’ portfolio managers, all of whom are now employees of EULAV, have not changed as a result of the reorganization. EULAV and Value Line share the same offices at 220 East 42nd Street, New York, NY 10017. Value Line and the Funds were advised by legal counsel that the reorganization did not result in an “assignment” of the investment advisory agreements (as such term is defined in the Investment Company Act of 1940). All references in the Funds’ prospectuses describing “Value Line, Inc.” or the “Adviser” as the Funds’ investment adviser are hereby changed to refer to EULAV. Regulatory Investigation By letter dated June 15, 2005, the staff of the Northeast Regional Office of the Securities and Exchange Commission (“SEC”) informed Value Line that it was conducting an investigation in the matter of Value Line Securities, Inc. (the “Distributor”). Value Line has supplied numerous documents to the SEC in response to its requests and various individuals, including employees and former employees of Value Line, Directors of the Funds and others, have provided testimony to the SEC. On May 8, 2008, the SEC issued a formal order of private investigation regarding whether the Distributor’s brokerage charges and related expense reimbursements from the Funds during periods prior to 2005 were excessive and whether adequate disclosure was made to the SEC and the Boards of Directors and shareholders of the Funds. Thereafter, certain officers of Value Line, who are former officers of the Funds, asserted their constitutional privilege not to provide testimony. Value Line has informed the Funds that it believes the SEC has completed the fact finding phase of its investigation and Value Line will seek to settle this matter with the SEC.
